Citation Nr: 0627987	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-24 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine 
with chronic right sciatica (hereinafter referred to as a 
"lumbar spine disability").

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to service-connected degenerative disc disease of 
the lumbar spine with chronic right sciatica. 

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to service-connected degenerative disc disease of 
the lumbar spine with chronic right sciatica.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in which the RO denied the benefits sought 
on appeal.  The veteran, who had active service from July 
1966 to January 1973 and May 1975 to April 1985, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
veteran's claim of entitlement to an increased evaluation for 
his lumbar spine disability, and claims of entitlement to 
service connection for peripheral neuropathy of the left and 
right lower extremities, discloses a need for further 
development prior to final appellate review.  

In this regard, the Board observes that the veteran was 
service connected for degenerative disc disease of the lumbar 
spine with chronic right sciatic in a rating decision dated 
in June 1985. See June 1985 rating decision.  The RO assigned 
a 40 percent disability rating for severe, recurring attacks 
of intervertebral disc disease with intermittent relief based 
upon the rating criteria for intervertebral disc syndrome in 
affect at the time. See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1985).   

The veteran submitted a claim for an increased rating of his 
service-connected lumbar spine disability in March 2003.  At 
that time, the diagnostic code in effect relating to 
intervertebral disc syndrome (Diagnostic Code 5293 effective 
September 23, 2002) had changed.  It provided that 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
resulted in the higher evaluation. See Diagnostic Code 5293 
(2003)(emphasis added); See also Bierman v. Brown, 6 Vet. 
App. 125 (1994).  The code provided that when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
were to be rated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities were to be separately evaluated using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. See Diagnostic Code 5293, Note 2 (2003).  

While the RO evaluated the veteran's increased rating claim 
based upon the lack of incapacitating episodes pursuant to 
Diagnostic Code 5293 effective September 23, 2002, as well as 
on subsequent changes made to the rating criteria of 
intervertebral disc syndrome after September 2003, the issue 
of whether the veteran is entitled to a higher disability 
rating based upon combined orthopedic and neurologic 
manifestations appears not to have been adequately addressed. 
See July 2003 rating decision, p. 2; June 2004 Statement of 
the Case, p. 17.  In this regard, the Board observes that the 
RO determined without explanation that the veteran's 
diagnosed chronic right sciatica was already included in his 
present 40 percent evaluation; and that a separate evaluation 
was unwarranted as it would violate the rule against 
pyramiding disability ratings. See June 2004 Statement of the 
Case, p. 17.  In addition, the RO conceded after a May 2003 
VA orthopedic examination that the veteran had peripheral 
neuropathy of the left and right lower extremities that was 
related to his service-connected lumbar spine disability, but 
denied secondary service connection on the basis of 
pyramiding. Id., pgs. 17-18.  The RO did not perform a 
specific analysis as to the extent of the veteran's 
neuropathy or any other neurological manifestations that 
might be present as a result of his lumbar spine disability 
or how those neurologic manifestations would be rated under 
the appropriate diagnostic codes. See Bierman v. Brown, 
supra; May 2003 examination report, p. 2 ("[The veteran] 
seemed to drag his left leg a little bit").  Such a specific 
analysis needs to be performed to fulfill the rating 
requirements of Diagnostic Code 5293 (2003).  

Also of concern to the Board is a statement submitted by the 
veteran in connection with his VA Form 9 in which he 
indicated that the symptomatology associated with his 
service-connected lumbar spine disability had worsened. See 
July 2004 VA Form 9.  Specifically, the veteran reported that 
he was having such difficulty with his lumbar spine 
disability that he now walked with a pronounced limp; had 
only partial feeling in his legs; and could not feel pain 
when needles were struck in his legs. Id.  Based upon this 
statement and the requirement that the veteran's neurologic 
and orthopedic manifestations be specifically separately 
evaluated to determine whether the veteran is entitled to an 
increased disability rating under Diagnostic Code 5293 
(2003), the Board finds that additional development is 
necessary in this case.  The case is therefore remanded in 
order for the veteran to be afforded separate neurological 
and orthopedic examinations to determine the current severity 
of his service-connected lumbar spine disability and its 
manifestations.  

The Board includes in this remand the veteran's claims of 
entitlement to service connection for peripheral neuropathy 
of the left and right lower extremities since these issues 
are inextricably intertwined with the veteran's increased 
rating claim.  Specifically, the Board finds that a VA 
neurologist must determine whether the veteran's peripheral 
neuropathy constitutes neurologic manifestations of his 
lumbar spine disability.  If so, those manifestations would 
be considered by the RO under an analysis of Diagnostic Code 
5293; and therefore would not be eligible as separate 
service-connected disabilities.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is required.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  

2.  The veteran should be afforded separate 
orthopedic and neurological examinations to 
determine the severity of his service-
connected lumbar spine disability and 
sciatica.  The veteran's VA claims folder must 
be made available to the examiner for review 
in connection with the examination.

Regarding the lumbar spine, the orthopedic 
examiner should specify the range of 
thoracolumbar spine motion in degrees, 
including forward flexion, extension, left and 
right lateral 
flexion, and left and right rotation.  The 
examiner should determine whether the lumbar 
spine disability is manifested by 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should be 
expressed in terms of the degree of additional 
range-of-motion loss due to 
any weakened movement, excess fatigability, 
pain incoordination, or during flare ups.  

In addition, the examiner should indicate 
whether there is listing of whole spine to 
opposite side; positive Goldwaithe's sign; 
marked limitation of forwarding bending in 
standing position; loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

In addition, the orthopedic examiner should 
indicate whether the veteran's degenerative 
disc disease of the lumbar spine has required 
any periods of doctor prescribed bed rest.  
Lastly, the orthopedic examiner should report 
whether the lumbar spine disability causes 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The neurologic examiner should indicate if the 
veteran's disc disease results in complete or 
incomplete paralysis, neuralgia or neuritis of 
any nerve.  If so, the examiner should specify 
the nerve involved, and express an opinion as 
to whether any partial paralysis, neuritis or 
neuralgia is mild, moderate or severe.  The 
examiner should provide an opinion as to the 
presence of any chronic neurologic 
manifestations resulting from the veteran's 
degenerative disc disease; and particularly 
address the question of whether the veteran's 
peripheral neuropathy of the right and left 
extremities constitutes such a chronic 
manifestation.  

When the development requested has been completed, the case 
should again be reviewed by the AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).


